Case 2:20-cv-00657-JPH-DLP Document 41 Filed 09/21/21 Page 1 of 5 PageID #: 298




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

ROBERT SHORTER,                                          )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )       No. 2:20-cv-00657-JPH-DLP
                                                         )
JACK HENDRIX Executive Director of                       )
Classification; is being sued in his official and        )
individual capacity., et al.,                            )
                                                         )
                               Defendants.               )

                           Order Denying Motion to Reconsider and
                        Motions to Proceed In Forma Pauperis on Appeal

         Plaintiff Robert Shorter alleges that the defendants violated his Eighth and Fourteenth

 Amendment rights due to his continued placement in segregation in the Indiana Department of

 Correction from January 2012 through present.

         Mr. Shorter again challenges the Court's dismissal of some claims based on the statute of

 limitations. For the following reasons, his motion to reconsider, dkt. [24], is denied, and his

 motions to proceed on appeal in forma pauperis, dkt. [28] and dkt. [38], are denied.

                                            I.      Background

         According to his amended complaint, Mr. Shorter was held in solitary confinement at

 Wabash Valley Correctional Facility (WVCF) from January 2012 to February 2016, at Pendleton

 Correctional Facility from February 2016 to February 2020, at New Castle Correctional Facility

 from April 2020 through October 2020, and again at WVCF from October 2020 through present.

         The Court screened Mr. Shorter's amended complaint and dismissed claims involving

 Mr. Shorter's incarceration in segregation at WVCF from 2012 to 2016 as being barred by the

 statute of limitations. Dkt. 13 at 3, n.2, 5. As noted in the Screening Order, the applicable statute

                                                     1
Case 2:20-cv-00657-JPH-DLP Document 41 Filed 09/21/21 Page 2 of 5 PageID #: 299




 of limitations is two years. See Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012); Ind.

 Code § 34–11–2–4. The Court construed the amended complaint as asserting that the entire

 period of segregation was a continuing harm for which the limitations period would begin only

 upon Mr. Shorter's release from segregation. See Turley v. Rednour, 729 F.3d 645, 651 (7th Cir.

 2013) (statute of limitation for a continuing harm begins to run on the last occurrence of the

 harm). Thus, if Mr. Shorter had remained in the same facility for the entire period, the continuing

 harm doctrine might have allowed him to bring his claims for the entire period. But when

 Mr. Shorter was transferred from WVCF to PCF, any harm that the WVCF defendants were

 alleged to have caused ended. Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 517–18

 (7th Cir. 2019) (observing that doctor's resignation triggered accrual date because his

 "involvement in the alleged wrong [was] over" after his departure from the institution). This

 means the statute of limitations on the 2012−2016 period expired in 2018, and claims for that

 timeframe were barred.

        Mr. Shorter moved to reconsider the dismissal of those claims, arguing that none of them

 accrued until July 2020 when his cellmate informed him of Isby v. Wynn, 2:12-cv-116-JMS-MJD

 (S.D. Ind.). Dkt. 16. A claim under 42 U.S.C. § 1983 "accrues when the plaintiff knows or

 should know that his or her constitutional rights have been violated." Logan v. Wilkins, 644 F.3d

 577, 581–82 (7th Cir. 2011). The Court construed Mr. Shorter's argument as relying on the

 doctrine of fraudulent concealment. In Indiana the doctrine of fraudulent concealment creates an

 equitable exception to the statute of limitations defense if the defendants concealed material facts

 that prevented the plaintiff from discovering a potential cause of action. Id. at 582. "To

 successfully invoke the fraudulent concealment and toll the statute of limitations, a plaintiff must




                                                  2
Case 2:20-cv-00657-JPH-DLP Document 41 Filed 09/21/21 Page 3 of 5 PageID #: 300




 establish that the concealment or fraud was of such a character to prevent inquiry, elude

 investigation, or to mislead the plaintiff." Id.

           The Court denied Mr. Shorter's motion to reconsider, finding that the doctrine of

 fraudulent concealment did not apply to excuse Mr. Shorter from filing outside the statute of

 limitations because (1) his amended complaint indicated that he received 30-day review forms in

 his mail every month and he was aware of the conditions of his confinement, and (2) the Seventh

 Circuit decision in Isby v. Brown, 856 F.3d 508 (7th Cir. 2017) was issued in 2017, and nothing

 prevented Mr. Shorter from learning about Isby before July 2020. Dkt. 23.

                                    II.     Motion to Alter or Amend Judgment

           On August 23, 2021, Mr. Shorter filed a motion to alter or amend judgment pursuant to

 Federal Rule of Procedure 59(e). Dkt. 24. Rule 59(e) is only operative when the Court has

 entered final judgment in a matter, closing the entire case. Because several claims remain

 pending regarding Mr. Shorter's treatment during other time periods, no judgment has been

 entered that can be altered or amended. Rather, Mr. Shorter is merely seeking reconsideration of

 the Court's order on his first motion to reconsider. Construing the motion to alter or amend as a

 second motion to reconsider, Mr. Shorter's motion, dkt. [24], is denied for the same reasons

 discussed in the Court's previous order, dkt. 23.

                                   III.    Motions to Proceed In Forma Pauperis

           Mr. Shorter has also filed a notice of appeal of the Court's screening order. Dkt. 26. He

 seeks leave to proceed on appeal without prepayment of the appellate fees of $505.00. Dkts. 28,

 38. 1 "An appeal may not be taken in forma pauperis if the trial court certifies that the appeal is

 not taken in good faith." 28 U.S.C. § 1915(a)(3). "Good faith" within the meaning of § 1915 is

 judged by an objective, not a subjective, standard. See Thomas v. Zatecky, 712 F.3d 1004, 1006
 1
     The second motion is identical to the first but includes Mr. Shorter's trust account information.
                                                         3
Case 2:20-cv-00657-JPH-DLP Document 41 Filed 09/21/21 Page 4 of 5 PageID #: 301




 (7th Cir. 2013) (stating that bad faith is a phrase that is understood to mean objective

 frivolousness).

        At this time, there is no objectively reasonable argument Mr. Shorter could present to

 argue that the Court's screening order, which denied only those claims barred by the statute of

 limitations, or the order denying his motion to reconsider were erroneous. As discussed, the

 statute of limitations for Mr. Shorter's claims regarding his 2012−2016 incarceration in

 segregation at WVCF began running upon his transfer to another facility in 2016 and expired in

 2018. He had all the information necessary to pursue his claims by 2017 at the latest, and no

 tolling exception applies because nothing indicates that the defendants prevented him from

 obtaining that information. In pursuing an appeal, therefore, he "is acting in bad faith . . .

 [because] to sue in bad faith means merely to sue on the basis of a frivolous claim, which is to

 say a claim that no reasonable person could suppose to have any merit." Lee v. Clinton, 209 F.3d

 1025, 1026 (7th Cir. 2000).

                                        IV.     Conclusion

        For the foregoing reasons, the motion to alter or amend judgment, construed as a motion

 to reconsider, dkt. [24], is denied. Mr. Shorter's motions to proceed on appeal in forma pauperis,

 dkt. [28] and dkt. [38], are denied because they are brought in bad faith.

 SO ORDERED.

 Date: 9/21/2021




                                                  4
Case 2:20-cv-00657-JPH-DLP Document 41 Filed 09/21/21 Page 5 of 5 PageID #: 302




 Distribution:

 ROBERT SHORTER
 108402
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Conner Ross Dickerson
 INDIANA ATTORNEY GENERAL
 conner.dickerson@atg.in.gov

 W. Andrew Kirtley
 INDIANA ATTORNEY GENERAL
 andrew.kirtley@atg.in.gov




                                       5
